DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-163907, filed on 06/09/2020.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search Authority have been considered by the examiner.
The information disclosure statements (IDS) submitted on 02/21/2019 and 06/10/2019 have been considered by the examiner.

Drawings
The drawings were received on 02/21/2019. These drawings are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “which is a vehicle in which the vehicle control apparatus is installed” (claim 1), is a definition in the claim that is not provided in the specification and should be removed from the claim and provided in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “determination unit configured to” in claims 1, 3, and 4.
“changing unit configured to” in claims 1 and 6.
“avoidance unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

CLAIMS 1, 3 – 4, AND 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitations “changing unit configured to”, “avoidance unit configured to”, “determination unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed function of determining, changing, and avoiding is implemented via a control unit. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)  Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing 

CLAIMS 1, 3 – 4, AND 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding CLAIMS 1, 3 – 4, and 6, the claim element “restricted” (e.g., output restricted state, and actuator is restricted) is ambiguous and indefinite. The language as stated does not distinctly define what is meant by “restricted” (e.g., output restricted state, and actuator is restricted), or its essential quality, and does not clearly state the limitations of the claimed invention and requires further clarification. Hereinafter, “restricted” will be interpreted as “limited functional capacity, limited functional effectiveness, or limited/restricted use do to component failure”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NOGIMORI (JP 2016133981 A) in view of KAWAI (JP 2008001286 A), and further in view of EDO-ROS (US 20160075332 A1).
Regarding CLAIM 1, as best understood, Nogimori discloses the invention as claimed:
A vehicle control apparatus comprising (NOGIMORI: ¶0016):
an avoidance control unit configured to perform, as collision-avoidance control for causing an object that exists ahead of an own vehicle, which is a (NOGIMORI: ¶0017, 0021; Note the while Nogimori does not explicitly address "object that exists ahead of an own vehicle", Nogimori does teach an apparatus comprising sensors and cameras installed on the front of a vehicle, specifically on the front bumper for detecting targets such as another vehicle (implicitly teaching "object that exists ahead of an own vehicle"), which reads on the limitation.), and the own vehicle to avoid a collision with each other, one or both of automatic steering control for changing a traveling direction of the own vehicle by controlling a steering device of the own vehicle, and automatic braking control for reducing a traveling speed of the own vehicle by controlling a braking device of the own vehicle (NOGIMORI: ¶0085, 0086).
Note, Nogimori teaches controlling braking or steering when a collision prediction is made by the collision avoidance apparatus. It is well understood in the art that braking reduces traveling speed and steering includes a change in trajectory. Thus, Nogimori’s apparatus is capable of performing reducing a traveling speed as well as changing a trajectory when performing collision avoidance maneuvers as claimed.
	Nogimori is silent as to, a determination unit configured to determine whether an actuator for performing the collision-avoidance control is in an output restriction state in which output of the actuator is restricted.
	However, Kawai discloses, as described above, when the battery voltage is low, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the power required for control differs for each actuator, the output (KAWAI: ¶0040). FIG. 3 is a diagram showing an example of component temperature and output limitation to an actuator. If the component temperature is below C [° C.], 100% power is provided to the actuator. Further, if the temperature is higher than D [° C.], power may not be supplied because the function may be degraded and thermal destruction may occur. When the component temperature is between C and D, the output is limited at a ratio defined in correspondence with the component temperature. As described above, when the component temperature is high, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the temperature characteristics are different for each part, the output limitation can be controlled for each ECU and each part (KAWAI: ¶0042). In this case, an ECU is interpreted as a “determination unit”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoidance system disclosed by Nogimori to include an actuator restricted state taught by Kawai. One of ordinary skill in the art would have been motivated to make this modification in order to diagnose collision avoidance components and operate a collision avoidance under less-than-optimal operational circumstances.
	Nogimori in view of Kawai discloses a collision avoidance system capable of determining a restricted state. Nogimori in view of Kawai are silent as to, a changing unit configured to cause the avoidance control unit to start the collision avoidance control at an earlier timing at a time when the determination unit determines that the actuator is in the output restriction state than a timing at a time when the determination unit determines that the actuator is not in the output restriction state.
(EDO-ROS: ¶0073). Thus, the system of the present invention is operable to adjust or weight the processing of data associated with the vehicle traveling along a road to optimize the system's ability to warn against or avoid collision with a pedestrian. The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction) that may require additional time and distance to stop the vehicle when the brakes are applied. The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters, location parameters (such as the location of the vehicle being at or near where a pedestrian is more likely to be found), condition/time/place parameters (such as the location of the vehicle being at or near a location and at a particular time where a pedestrian is more likely to be found at that location) and/or driver parameters (attentiveness of driver, distractions and/or the like), and adjusts the vehicle control or warning time and/or intensity responsive to such parameters (EDO-ROS: ¶0074). Note that while Edo-Ros does not explicitly address “than a timing at a time when the determination unit determines that the 
Regarding CLAIM 3, modified Nogimori remains as applied and as best understood, Nogimori is silent as to, wherein the determination unit is configured to, when a device that drives the actuator when a temperature of the actuator is equal to or higher than a preset value is in an operation mode in which output of the actuator is restricted, determine that the actuator is in the output restriction state.
	However, Kawai discloses, FIG. 3 is a diagram showing an example of component temperature and output limitation to an actuator. If the component temperature is below C [° C.], 100% power is provided to the actuator. Further, if the temperature is higher than D [° C.], power may not be supplied because the function may be degraded and thermal destruction (Kawai: ¶0042), Further, in one embodiment of the present invention, when the fail-safe state is caused by a battery voltage or a component temperature of the vehicle-mounted device, the output restriction to the vehicle-mounted device is temporarily released (Kawai: ¶0008), and According to the present invention, when the fail-safe state is caused by the battery voltage or the component temperature of the in-vehicle device, the output limitation is temporarily released, so that collision avoidance and impact mitigation and other vehicle functions are ensured and components are protected (Kawai: ¶0009). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoidance system disclosed by Nogimori to include fail-safe contingencies taught by Kawai. One of ordinary skill in the art would have been motivated to make this modification so that collision avoidance, impact mitigation and other vehicle functions are ensured and components are protected.
Regarding CLAIM 4, modified Nogimori remains as applied and Nogimori is silent as to, wherein the determination unit is configured to, when a battery voltage which is a power source of the actuator is equal to or less than a predetermined value, determine that the actuator is in the output restriction state.
(Kawai: ¶0040). Further, in one embodiment of the present invention, when the fail-safe state is caused by a battery voltage or a component temperature of the vehicle-mounted device, the output restriction to the vehicle-mounted device is temporarily released (Kawai: ¶0008). According to the present invention, when the fail-safe state is caused by the battery voltage or the component temperature of the in-vehicle device, the output limitation is temporarily released, so that collision avoidance and impact mitigation and other vehicle functions are ensured and components are protected (Kawai: ¶0009). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoidance system disclosed by Nogimori to include fail-safe contingencies taught by Kawai. One of ordinary skill in the art would have been motivated to make this modification so that collision avoidance, impact mitigation and other vehicle functions are ensured and components are protected.
Regarding CLAIM 6, modified Nogimori remains as applied and as best understood, Nogimori discloses wherein the avoidance control unit includes a calculation unit configured to repeatedly calculate a time-to-collision which is a predictive value of a period until the collision between the own vehicle and the object, and is configured to perform the collision avoidance control if the time-to-collision calculated by the calculation unit is less than a predetermined value (Nogimori: ¶0085, 0086).

	However, Edo-Ros discloses, This procedure may also be used for TTC parameters of cyclists, motorcyclists, rickshaws, horse riders (vulnerable road users or VRU) or other vehicles or animals or other (potentially moving) obstacles such as dropped cargo (rolling around), rolling bushes or toys (e.g., balls, RC or autonomous crafts or drones); it means all AEB features can take advantage of the adjustment of the adaption of the thresholds for warnings or braking maneuvers (EDO-ROS: ¶0073). Thus, the system of the present invention is operable to adjust or weight the processing of data associated with the vehicle traveling along a road to optimize the system's ability to warn against or avoid collision with a pedestrian. The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction) that may require additional time and distance to stop the vehicle when the brakes are applied. The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters, location parameters (such as the location of the vehicle being at or near where a pedestrian is more likely to be found), condition/time/place parameters (such as (EDO-ROS: ¶0074). Note that while Edo-Ros does not explicitly address “than a timing at a time when the determination unit determines that the actuator is not in the output restriction state.”, Edo-Ros does teach, a TTC and AEB (automatic emergency braking) with adaptation thresholds for warnings and brake maneuvering times, and providing earlier braking in abnormal or less-than-optimal operating condition that may require additional time and distance to perform required braking than at a time in ideal operating conditions, which reads on the limitation. In this case, “output restriction” is interpreted as a detected limitation, anomaly, abnormality, or less-than-optimal operating conditions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a modified collision avoidance system disclosed by Nogimori to include adaptation thresholds for collision avoidance taught by Edo-Ros. One of ordinary skill in the art would have been motivated to make this modification in order to avoid a collision while a collision avoidance system is operating under less than optimal operational circumstances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKI (US-20160194000-A1)
EIDEHALL (US-20090192710-A1)
JEON (US-20150329112-A1)
PERRONE (US-20160377508-A1)
TOYODA (JP-2002225691-A)
HAGINO (JP-4193425-B2)
HARADA (JP-2014000926-A)
DEEGAN (DE-102014118395-A1)
APPLEHULT (CN-102627091-A)
EKCHIAN (WO-2015153811-A1)
LI (WO-2011140993-A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663